Case 1:19-cv-04803-EK-SJB Document 28 Filed 06/10/20 Page 1 of 1 PageID #: 146


                             LAW OFFICES OF
                         TODD WENGROVSKY, PLLC.
                                 285 Southfield Road, Box 585
                                  Calverton, New York 11933
                                      Tel (631) 727-3400
                                      Fax (631) 727-3401
                                     contact@twlegal.com




via ECF                                                     June 10, 2020

Hon. Sanket J. Bulsara
United States District Court
Eastern District of New York
225 Cadman Plaza
Brooklyn, NY 11201                           Re: DISH Network, LLC et al v. Kaczmarek et al,
                                             EDNY 19-CV-4803
Dear Judge Bulsara:

       I represent Defendants John Defoe and Julia Defoe in the above-referenced action. I have a
pending Motion to Withdraw as Counsel, for which a hearing is scheduled on June 30, 2020.

      In light of the withdrawal motion, this is to request adjournment of the Conference scheduled
for Monday, June 15, 2020, as well as a 30-day extension of the discovery period.

       There were prior requests for adjournment and extension due to COVID-19 and the parties
engaging in settlement discussions, which were granted. I have consulted with opposing counsel,
and Plaintiff’s attorney has indicated his consent to this request.

                                                            Respectfully submitted,

                                                            /s/ Todd Wengrovsky

                                                            Todd Wengrovsky
cc: Timothy Frank, Esq.,
Counsel for Plaintiff, via ECF
